       Case 1:20-cv-00879-ELR Document 29-1 Filed 05/05/20 Page 1 of 2




                 IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF GEORGIA
                          ATLANTA DIVISION


GEORGIA STATE CONFERENCE
OF THE NATIONAL ASSOCIATION
FOR THE ADVANCEMENT OF
COLORED PEOPLE, et. al;
                                          Civil Action File No.
       Plaintiffs,                        1:20-CV-00879-ELR

v.

DEKALB COUNTY BOARD OF
REGISTRATION AND ELECTIONS,
et. al;

       Defendants.

                                    ORDER

      This matter coming before the Court on Plaintiffs’ Consent Motion to

Extend Time to Respond to Defendants’ Motion to Dismiss and For Leave to File

Excess Pages, the Court having reviewed the same and all other matters of record,

hereby ORDERS, good cause having been shown, as follows: Plaintiffs’ Consent

Motion to Respond to Defendant’s Motion to Dismiss and For Leave to File

Excess Pages is GRANTED. The deadline by which Plaintiffs must respond to

Defendants’ Motion to Dismiss shall be extended up to and including May 11,
       Case 1:20-cv-00879-ELR Document 29-1 Filed 05/05/20 Page 2 of 2




2020, and that responsive pleading may exceed the page limit set forth in the local

rules by up to five pages.



                                SO ORDERED this ______ day of May, 2020


                                ____________________________________
                                The Honorable Eleanor L. Ross
                                United States District Judge, Northern District of
                                Georgia




                                        -2-
